UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SOCIAL SECURITY                                 DOCKET NUMBER
       ADMINISTRATION,                               CB-7521-13-0192-T-1
                   Petitioner,

                  v.
                                                     DATE: March 22, 2016
     SRIDHAR BOINI,
                         Respondent.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Katie M. Gaughan, Esquire, and James McTigue, Esquire, Philadelphia,
             Pennsylvania, for the petitioner.

           Peter H. Noone, Esquire, Belmont, Massachusetts, for the respondent.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The respondent has filed a petition for review of the initial decision which
     found good cause to remove him from his position as an administrative law judge
     under 5 U.S.C. § 7521. Generally, we grant petitions such as this one only when:
     the initial decision contains erroneous findings of material fact; the initial

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     decision is based on an erroneous interpretation of statute or regulation or the
     erroneous application of the law to the facts of the case; the administrative
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, we conclude that the petitioner has not established any basis under
     section 1201.115 for granting the petition for review. Therefore, we DENY the
     petition for review and AFFIRM the initial decision, which is now the Board’s
     final decision. 5 C.F.R. § 1201.113(b).

                                      BACKGROUND
¶2         The respondent serves as an administrative law judge in the petitioner’s
     Office of Disability Adjudication and Review in Wilkes-Barre, Pennsylvania.
     Complaint File (CF), Tab 1 at 4. The petitioner filed a complaint with the Clerk
     of the Board proposing to remove the respondent based on a charge of conduct
     unbecoming an administrative law judge, which was supported by two
     specifications. Id. at 11. Specifically, the petitioner alleged that, on July 26,
     2012, the respondent (1) made nonconsensual physical contact with a female
     security guard stationed at a hearing office in Scranton, Pennsylvania, and
     (2) was under the influence of alcohol in the Scranton, Pennsylvania hearing
     office. Id.
¶3         In support of its charge and specifications, the petitioner alleged that the
     respondent consumed several alcoholic beverages in quick succession during
     lunch on July 26, 2012, and that, after returning to the Scranton hearing office, he
     left the office to consume additional alcoholic beverages.        Id. at 6.   Upon
     returning to the Scranton hearing office, the respondent approached a female
                                                                                           3

     security guard and briefly engaged her in conversation.         Id.    The respondent
     subsequently approached the security guard a second time and asked her to
     accompany him to the hearing room. Id. After entering the hearing room and
     speaking with the security guard briefly, the petitioner alleged that the respondent
     grabbed the security guard by her arm, bruising it, lifted up part of her shirt
     sleeve, and then kissed her on her lips and grabbed her breast. Id. at 7. The
     security guard pulled away from the respondent, left the hearing room, and
     contacted a fellow security guard about the incident. Id. at 8. Throughout this
     time, the security guard maintained that she could smell alcohol on the
     respondent’s breath and that at no point did she consent to the respondent’s
     physical or sexual advances. Id. at 7-8.
¶4            The petitioner further alleged that, shortly after the incident occurred, the
     respondent again approached the security guard, who was now stationed at the
     public security desk, asked her what time she ended work, and proposed that she
     meet him in the hearing room after work without her gun.              Id. at 8-9.   The
     security guard rejected the respondent’s overtures and left work early to avoid
     being alone with the respondent. Id. at 9. The security guard filed a report with
     local police and provided a statement to an inspector with the Federal Protective
     Service.     Id.   After receiving the security guard’s complaint, local authorities
     confirmed that, about a year earlier, another individual had filed a similar
     complaint against the respondent concerning similar misconduct at the Scranton
     hearing office, but had declined to press charges. Id. at 10.
¶5            The petitioner placed the respondent on administrative leave the following
     day, and the Scranton police subsequently filed a criminal complaint against the
     respondent accusing him of two separate acts of indecent assault.             Id.   The
     respondent pled guilty in January 2013 to one count of simple assault involving
     the female security guard and was sentenced to probation and a period of house
     arrest, ordered to pay restitution, and ordered to undergo alcohol counseling. Id.
     at 11.
                                                                                      4

¶6        After conducting an internal investigation into the respondent’s misconduct,
     the petitioner filed the instant complaint with the Board seeking permission to
     remove the respondent under 5 U.S.C. § 7521. The respondent filed an answer
     admitting in relevant part the agency’s factual recitation of his consumption of
     alcohol on July 26, 2012, and his interactions with the security guard.        CF,
     Tab 7 at 7-8. The respondent, however, denied that any of his advances toward
     the security guard were either unwarranted or nonconsensual, and he further
     contended that he was disabled based on alcoholism.         Id. at 7-8, 13.    The
     respondent further admitted that he pled guilty to attempting or recklessly causing
     bodily injury to the security guard on July 26, 2012, and that he was under the
     influence of alcohol at the time of the incident. Id. at 7-8. In his answer, the
     respondent also raised affirmative defenses of disability-based disparate
     treatment, failure to accommodate, and an unfair labor practice based on the
     petitioner’s alleged failure to comply with the provisions of the governing
     collective bargaining agreement. Id. at 12-13.
¶7        After an extensive period of discovery, the assigned administrative law
     judge held a hearing and issued an initial decision finding good cause for the
     respondent’s removal. CF, Tab 58, Initial Decision (ID). In his initial decision,
     the administrative law judge made detailed findings of fact based on the
     documentary and testimonial evidence, and determined that the respondent
     admitted to the specifications supporting the charge of conduct unbecoming an
     administrative law judge, and thus sustained the agency’s charge. ID at 15.
¶8        The administrative law judge then conducted a detailed Douglas factors
     analysis of the respondent’s proposed removal, which included his weighing both
     aggravating factors and evidence of mitigation that arose after the incident
     occurred.   ID at 16, 22-25.       Upon considering all of the evidence, the
     administrative law judge found that the respondent’s removal was supported by
     good cause. ID at 27. The administrative law judge also denied each of the
     respondent’s affirmative defenses. The administrative law judge found that the
                                                                                           5

      petitioner proposed the respondent’s removal not because of his alcoholism, but
      because of his failure to comply with its general standards of conduct, and that he
      never informed the petitioner of his alcoholism or his need for a disability-based
      reasonable accommodation prior to the incidents at issue.         ID at 28-29.     The
      administrative law judge also found that the respondent’s unfair labor practice
      affirmative defense was without merit because he failed to establish which
      provisions of the collective bargaining agreement were violated. ID at 30-32.
      Finally, the administrative law judge rejected the respondent’s arguments that the
      petitioner failed to take into account any mitigating circumstances in proposing
      his removal and that it had established a past practice of condoning employees’
      consumption of alcohol while on duty. ID at 29-33.
¶9         The respondent has filed a petition for review of the initial decision.
      Petition for Review (PFR) File, Tab 4. On review, the respondent reasserts that
      the petitioner failed to establish good cause for his removal, and contends that the
      administrative law judge substituted his opinion for that of a medical professional
      when he concluded that the respondent might repeat the same misconduct if he
      were allowed to remain in his administrative law judge position. Id. at 10-15.
      The respondent also argues that the administrative law judge improperly limited
      his ability to present medical evidence demonstrating his rehabilitation and
      sobriety since the incident, discriminated against him by failing to consider a
      lesser penalty, and erred in denying his disability-based affirmative defenses. Id.
      at 15-22. The petitioner has filed a response in opposition to the petition for
      review, and the respondent has filed a reply. PFR File, Tabs 6-7.

                      DISCUSSION OF ARGUMENTS ON REVIEW
      Applicable Law and Burden of Proof.
¶10        The    Board   has   original   jurisdiction   to   adjudicate   actions   against
      administrative law judges under 5 U.S.C. § 7521. An agency may take an action
      against an administrative law judge only for “good cause” as determined by the
                                                                                      6

      Board.     5 U.S.C. § 7521(a); see 5 C.F.R. §§ 1201.139-.140.     The petitioning
      agency must prove good cause by preponderant evidence. Department of Labor v.
      Avery, 120 M.S.P.R. 150, ¶ 5 (2013), aff’d sub nom. Berlin v. Department of
      Labor, 772 F.3d 890 (Fed. Cir. 2014). Congress has not defined the term “good
      cause” for purposes of section 7521, and the Board has adopted a flexible
      approach in which good cause is defined according to the individual
      circumstances of each case. Id. Although “good cause” is not equivalent to the
      efficiency of the service standard under 5 U.S.C. § 7513 for adverse actions
      against other Federal employees, the Board has historically looked to such
      decisions for guidance in determining good cause.           See Social Security
      Administration v. Long, 113 M.S.P.R. 190, ¶ 13 (2010), 635 F.3d 526 (Fed. Cir.
      2011).

      The petitioner established its charge of conduct unbecoming an administrative
      law judge.
¶11         The respondent does not challenge the administrative law judge’s finding
      that the petitioner established its conduct unbecoming charge. PFR File, Tab 4.
      We have reviewed the initial decision and agree with the administrative law
      judge’s findings in this regard.   ID at 14-15.   The petitioner commenced an
      internal investigation into the respondent’s conduct shortly after the incident
      occurred during which he conceded that he was under the influence of alcohol on
      the afternoon of July 26, 2012. CF, Tab 1 at 25. In his answer to the petitioner’s
      complaint, moreover, the respondent admitted that he was under the influence of
      alcohol on July 26, 2012. CF, Tab 7 at 12. The Board has held that an agency
      can establish its charge through evidence of an employee’s admission of relevant
      facts supporting the charge.       See Hoofman v. Department of the Army,
      118 M.S.P.R. 532, ¶ 9 (2012), aff’d, 526 F. App’x 982 (Fed. Cir. 2013). Based on
      these admissions, we agree with the administrative law judge that the petitioner
      established the respondent was under the influence of alcohol on July 26, 2012, as
      alleged.
                                                                                          7

¶12        We further agree with the administrative law judge that the petitioner
      established that the respondent made nonconsensual physical contact with the
      security guard on July 26, 2012. ID at 14-15. Although the respondent denied in
      his answer that his advances toward the security guard were nonconsensual, CF,
      Tab 7 at 7-9, he pled guilty to one count of simple assault 2 involving the security
      guard, CF, Tab 1 at 11. Further, the respondent has admitted to pleading guilty to
      this charge in his answer to the petitioner’s complaint, and he admitted to the
      relevant conduct during hearing testimony. CF, Tab 7 at 12; ID at 15 (citing
      hearing testimony). Based on the record evidence, we find that the respondent
      made nonconsensual physical contact with the security guard, as alleged. See
      Hoofman, 118 M.S.P.R. 532, ¶ 9; see also Raymond v. Department of the Army,
      34 M.S.P.R. 476, 481 (1987) (finding that an employee’s guilty plea estopped him
      from challenging the underlying factual support for a charge of misconduct).
      Thus, the agency’s charge of conduct unbecoming an administrative law judge is
      sustained.

      The respondent failed to prove his affirmative defenses.
¶13        The respondent asserted four affirmative defenses in his answer to the
      agency’s complaint: (1) disability discrimination; (2) unfair labor practices, i.e.,
      failure to comply with the respondent’s collective bargaining agreement (CBA);
      (3) failure to engage in the interactive process and provide reasonable
      accommodation; and (4) failure to give considerable weight to the respondent’s
      medical condition with respect to the penalty of removal. CF, Tab 7 at 13. As
      noted above, the administrative law judge rejected all of the respondent’s
      affirmative defenses, finding that he “provided no significant evidence in support
      of those defenses during the hearing.” ID at 27.


      2
        Under Pennsylvania law, an individual is guilty of simple assault if he “attempts to
      cause or intentionally, knowingly or recklessly causes bodily injury to another.”
      18 Pa. Con. Stat. § 2701(a)(1) (2014).
                                                                                        8

¶14        Concerning the respondent’s allegations that the agency discriminated
      against him on account of, and failed to accommodate, his disability of
      alcoholism, the administrative law judge found that the agency instead sought to
      remove the respondent because of his egregious misconduct, not his alcoholism,
      and that prior to the occurrence of the charged misconduct, he did not disclose his
      disability to the agency or request that the agency provide any accommodation for
      it. ID at 28-29. Moreover, regardless of the respondent’s alleged handicapping
      condition, the administrative law judge found that the respondent still was
      required to comply with reasonable rules of conduct. ID at 28.
¶15        In his petition for review, the respondent reiterates his argument that his
      removal   for   conduct    resulting   from   alcoholism    constitutes   disability
      discrimination, and contends that the agency has an obligation to accommodate
      his disability. 3 PFR File, Tab 4 at 17, 19-21. We agree with the administrative
      law judge that the record instead reflects that the agency sought to remove the
      respondent on the basis of his egregious misconduct, not because he is an
      alcoholic. ID at 28. The respondent has failed to identify any basis upon which
      to disturb the administrative law judge’s finding that the respondent failed to
      establish his claim of disability discrimination based on alcoholism, and we
      discern none. See, e.g., Burton v. U.S. Postal Service, 112 M.S.P.R. 115, ¶ 16
      (2009) (explaining that anti-discrimination statutes do not immunize disabled
      employees from discipline for misconduct, provided the agency would impose the
      same discipline on an employee without a disability). In any event, an agency is
      never required to excuse a disabled employee’s violation of a uniformly-applied,
      job-related rule of conduct, even if the employee’s disability caused the
      misconduct. Fitzgerald v. Department of Defense, 85 M.S.P.R. 463, ¶ 4 (2000).
¶16        Concerning the respondent’s arguments regarding accommodation, we also
      agree with the administrative law judge that the record does not reflect that the
      3
        We assume, without finding, for the purposes of this decision that the respondent
      suffers from alcoholism.
                                                                                        9

      respondent ever requested accommodation or that the agency was even aware of
      his alleged disability such that it should have identified the respondent’s
      purported need for accommodation in the absence of a request. ID at 28-29. On
      review, the respondent reasserts his belief that the agency was or should have
      been aware that he was an alcoholic before the events at issue in the appeal
      occurred, and that the agency therefore was required to engage in the interactive
      process to identify reasonable accommodations for his condition.         PFR File,
      Tab 4 at 21-22. Nevertheless, we agree with the administrative law judge that,
      even though some agency officials were aware that employees, including the
      respondent, would have one or two alcoholic beverages at lunch on occasion, that
      alone does not mean that any of those employees were under the influence of
      alcohol while on duty, or that the agency should have known that the respondent
      was an alcoholic. ID at 30-32. Further, we find no merit in the accommodation
      identified by the respondent on review-that he conduct his hearings solely by
      video to limit his contact with members of the public. PFR File, Tab 1 at 21.
¶17        Concerning the respondent’s allegation that the agency engaged in an unfair
      labor practice in violation of his CBA, the administrative law judge noted the
      respondent’s failure to even present the CBA in support of this allegation, much
      less identify any particular provision that the agency allegedly violated. ID at 29.
      Although the respondent challenges the administrative law judge’s observation
      that he failed to establish that he was a member of a bargaining unit covered by
      the CBA, ID at 25, he does not challenge the finding that he failed to establish his
      assertion that the agency engaged in an unfair labor practice, id. Furthermore, we
      concur with the administrative law judge that the respondent failed to show that
      the agency had created a past practice by tacitly allowing the consumption of
      alcohol during the workday and that he failed to demonstrate that the agency
      condoned its employees coming under the influence of alcohol on their lunch
      breaks. ID at 30-32.
                                                                                       10

      The petitioner has established good cause for the respondent’s removal.
¶18        In an original jurisdiction case under 5 U.S.C. § 7521, it is the Board, rather
      than the employing agency, that selects the appropriate penalty.              Long,
      113 M.S.P.R. 190, ¶ 47. The Board does not give any deference to the agency’s
      proposed penalty as it does to an agency’s penalty determination in a chapter 75
      appeal.   Id.   The Board, however, uses the factors articulated in Douglas v.
      Veterans Administration, 5 M.S.P.R. 280 (1981), to guide its good cause penalty
      determination under section 7521. Long, 113 M.S.P.R. 190, ¶ 47.
¶19        The Board consistently has held that the position of an administrative law
      judge is one of prominence and that an administrative law judge must not conduct
      himself in a manner that undermines public confidence in the administrative
      adjudicatory process. Id., ¶ 40. This means, at a minimum, that an administrative
      law judge must not violate generally accepted rules of conduct. Id. The Board
      also has found that the American Bar Association (ABA) Model Code of Judicial
      Conduct is an appropriate guide for evaluating the conduct of administrative law
      judges.   Long, 113 M.S.P.R. 190, ¶ 41.      The ABA Model Code of Judicial
      Conduct underscores that confidence in the judiciary is eroded by both
      professional and personal misconduct. Id.
¶20        We agree with the administrative law judge’s comprehensive consideration
      of the relevant Douglas factors and find that the petitioner has established good
      cause for the respondent’s removal.      ID at 17-27.     The proven charge and
      specifications against the respondent are serious and call into question both the
      respondent’s judgment and his role in the administrative adjudicatory process.
      See Long, 113 M.S.P.R. 90, ¶ 42 (finding good cause for an administrative law
      judge’s removal based on a physical altercation with his domestic partner). We
      agree with the administrative law judge that the respondent’s conduct, although
      limited to a single day, involved several interactions with a female security guard
      in the workplace over the course of an afternoon, and was more serious than a
      single instance of misconduct. ID at 18. The respondent’s actions, moreover,
                                                                                          11

      have caused his supervisors to lose trust and confidence in his ability to perform
      his functions as an administrative law judge, thus further supporting his removal.
      See Hernandez v. Department of Agriculture, 83 M.S.P.R. 371, ¶ 9 (1999)
      (finding that the loss of trust can be a significant aggravating factor in light of the
      employee’s position and responsibilities); ID at 20-21.
¶21         The petitioner also has presented evidence concerning the notoriety of the
      respondent’s misconduct in the local media, which is an aggravating factor
      supporting a finding of good cause. See Black v. Department of the Air Force,
      29 M.S.P.R. 133, 137 (1985) (finding that media attention concerning the
      respondent’s misconduct supported removal); ID at 21-22; cf. Long, 113 M.S.P.R.
      190, ¶ 53 (explaining that lack of notoriety did not outweigh the seriousness of
      the misconduct). Portions of the incident, moreover, took place in the public area
      of the petitioner’s office, and several of the respondent’s decisions have been
      appealed specifically referencing this incident.         ID at 22; see Taylor v.
      Department of the Navy, 35 M.S.P.R. 438, 442, 444 (1987) (finding general
      employee awareness of the charged misconduct to be an aggravating factor),
      aff’d, 867 F.2d 728 (Fed. Cir. 1988) (Table). We find that there was general
      awareness of the respondent’s misconduct and that these actions have impaired
      both his ability to perform his duties and the petitioner’s operational mission,
      thus supporting his removal for good cause. See Black, 29 M.S.P.R. at 137.
¶22         On review, the respondent argues that the administrative law judge did not
      sufficiently consider evidence of mitigation, including evidence that post-dates
      the July 26, 2012 incident, such as his entry into Alcoholics Anonymous and his
      continued sobriety.     PFR File, Tab 4 at 10-16.         In Norris v. Securities &
      Exchange Commission, 675 F.3d 1349, 1357 (Fed. Cir. 2012), the U.S. Court of
      Appeals for the Federal Circuit held that, when new evidence relevant to potential
      mitigation of the imposed penalty is presented to the Board, the Board must
      consider that evidence in determining whether the agency’s imposed penalty was
      reasonable. See Hooper v. Department of the Interior, 120 M.S.P.R. 658, ¶ 12
                                                                                      12

      (2014). Although the administrative law judge rendered a penalty determination
      in this case, we find that, under Norris, the Board must consider evidence of
      mitigation arising after the charged misconduct occurred and that such evidence
      is properly part of the Board’s good cause determination. See Social Security
      Administration v. Steverson, 111 M.S.P.R. 649, ¶ 18 (2009) (determining that the
      Board will consider whatever evidence of record affects the choice of penalty),
      aff’d, 383 F. App’x 939 (Fed. Cir. 2010). For the reasons that follow, however,
      we disagree with the respondent that the administrative law judge failed to
      consider such mitigating evidence.
¶23        In conducting his good cause analysis, the administrative law judge
      summarized the respondent’s actions following the July 26, 2012 incident,
      including his decision to voluntarily admit himself to a chemical dependency
      treatment program and his participation in Alcoholics Anonymous. ID at 22-23.
      The administrative law judge also considered the respondent’s admission of
      wrongdoing and found that the totality of the respondent’s conduct following the
      July 26, 2012 incident weighed in his favor.       ID at 25.   We agree with the
      administrative law judge, however, that these mitigating factors do not outweigh
      the seriousness of the respondent’s misconduct or the negative repercussions of
      his actions. See Hooper, 120 M.S.P.R. 658, ¶ 15 (finding that a serious charge
      was not outweighed by post-removal mitigation evidence). We further ascribe
      little weight to the respondent’s admission of wrongdoing, which was made
      during the petitioner’s investigation into his misconduct.      See Singletary v.
      Department of the Air Force, 94 M.S.P.R. 553, ¶ 15 (2003) (explaining that an
      admission of wrongdoing after an agency conducts its investigation is entitled to
      little or no mitigating weight), aff’d, 104 F. App’x 155 (Fed. Cir. 2004). Based
      on the totality of the factors, we agree with the administrative law judge that the
      respondent’s removal is supported by good cause.
¶24        We further find no merit to the respondent’s claim that the administrative
      law judge improperly limited his ability to present mitigating medical evidence or
                                                                                             13

      that the administrative law judge substituted his judgment for that of a medical
      professional. PFR File, Tab 4 at 11, 16. An administrative law judge has wide
      discretion to control the proceedings before him, including the authority to
      exclude evidence and witnesses that would be irrelevant, immaterial, or
      redundant. See Vaughn v. Department of the Treasury, 119 M.S.P.R. 605, ¶ 12
      (2013). We have reviewed the record below and find that the administrative law
      judge did not abuse his discretion in excluding any witness or document from the
      hearing.     We agree with the petitioner on review, moreover, that the
      administrative law judge did not preclude the respondent from calling any
      medical professional as a witness; rather, we find that the respondent did not
      propose to call such a witness. 4 PFR File, Tab 6 at 13-14 & n.9. We therefore
      find no abuse of discretion.
¶25         We further disagree with the respondent that the administrative law judge
      substituted his opinion for that of a medical professional in contravention of
      Board precedent concerning the respondent’s possible rehabilitation and the
      likelihood that he would refrain from repeating such misconduct in the future.
      PFR File, Tab 4 at 11 (citing McCray v. Department of Defense, 68 M.S.P.R. 186,
      193 (1995)).      In McCray, the Board cautioned that, although credibility
      determinations often assist with the resolution of factual disputes, they cannot
      simply reflect an adjudicator’s opinion on an issue not in dispute, such as the
      parties’ agreement that the appellant in that case had a disability.                  See
      68 M.S.P.R. at 193 n.6.      Here, however, the administrative law judge did not

      4
        The record reflects that the administrative law judge granted in part and denied in part
      the petitioner’s motions in limine concerning the respondent’s proposed witness
      testimony and his introduction of documentary evidence. CF, Tabs 33-36. As to the
      petitioner’s motion to limit the introduction of medical testimony, the administrative
      law judge denied the motion and deferred addressing the matter until hearing. CF,
      Tab 36. We agree with the petitioner that the respondent was not precluded from
      calling any witness at the hearing. PFR File, Tab 6 at 13-14. We note, moreover, that
      the respondent only identified five witnesses in his prehearing submission, none of
      whom were the medical professional he claims was improperly precluded from
      testifying. CF, Tab 41; PFR File, Tab 4 at 11, 16.
                                                                                            14

      simply express his own opinion as did the administrative judge in McCray. 5
      Rather, he weighed the totality of the circumstances in determining whether there
      was good cause supporting the respondent’s removal. ID at 22-24. Looking to
      the Douglas factors for guidance, the administrative law judge properly weighed
      whether the respondent was likely to repeat his misconduct in the future and
      whether some lesser penalty was appropriate. 6 Id. Such factors are part of the
      Board’s good cause calculus in an original jurisdiction proceeding under
      section 7521, and we find no error with the administrative law judge’s
      consideration of these issues.       See Social Security Administration v. Davis,
      19 M.S.P.R. 279, 283 (finding that rehabilitation is just one factor to consider in a
      proposed removal of an administrative law judge and that rehabilitation, alone,
      cannot justify a lesser penalty where the misconduct was serious), aff’d, 758 F.2d
      661 (Fed. Cir. 1984) (Table).
¶26         We also find no merit to the respondent’s argument that the administrative
      law judge erred in his assessment of the respondent’s disability-based disparate
      treatment and failure to accommodate claims. On review, the respondent focuses
      a substantial portion of his argument on whether the petitioner had an obligation
      to accommodate his alcoholism.        PFR File, Tab 4 at 16-23.        Pursuant to the
      Americans with Disabilities Act (ADA), however, an employer “may hold an
      employee who engages in the illegal use of drugs or who is an alcoholic to the
      same qualification standards for employment or job performance and behavior
      that such entity holds other employees, even if any unsatisfactory performance is

      5
         In McCray, the administrative judge hypothesized on the likely extent of the
      appellant’s limitations in connection with his claim of disability discrimination without
      relying on any supporting medical evidence. See 68 M.S.P.R. at 193 & n.6.
      6
        We construe the respondent’s argument that the presiding administrative law judge
      discriminated against him by failing to impose a lesser penalty as a claim of
      administrative law judge bias. PFR File, Tab 4 at 9, 16-17. The respondent’s
      allegations, though, fail to meet the standard needed to overcome the presumption of
      honesty and integrity afforded to administrative adjudicators. See Brown v. Department
      of Defense, 94 M.S.P.R. 669, ¶ 11 (2003).
                                                                                     15

      related to the drug use or alcoholism of such employee.”               42 U.S.C.
      § 12114(c)(4); see 29 C.F.R. § 1630.16(b)(4). The Rehabilitation Act of 1973,
      which applies to the Federal workforce, incorporates this standard. See Kimble v.
      Department of the Navy, 70 M.S.P.R. 617, 621-22 (1996).
¶27        Accordingly, although alcoholism is a disability within the meaning of the
      Rehabilitation Act, see 29 C.F.R. § 1615.103, neither the Rehabilitation Act, nor
      the ADA, immunizes disabled employees from being disciplined for misconduct
      in the workplace, provided the agency would impose the same discipline on an
      employee without a disability, see Burton v. U.S. Postal Service, 112 M.S.P.R.
      115, ¶ 16 (2009).   We find no support for the respondent’s assertion that the
      petitioner would have proposed a different action had the respondent not suffered
      from alcoholism, and we thus find no merit to the respondent’s contention that the
      agency’s allegedly differing treatment of him based on his alcoholism serves as a
      mitigating factor. See Avery, 120 M.S.P.R. 150, ¶ 11 (recognizing that a claim of
      disparate treatment may be part of the larger good cause calculus).
¶28        We similarly find that the respondent’s argument that the petitioner failed
      to accommodate his alcoholism does not establish a basis for mitigating the
      proposed removal. PFR File, Tab 4 at 21-23. As noted above, we agree with the
      administrative law judge that the respondent did not inform the petitioner of his
      need for an alcoholism-related accommodation prior to the July 26, 2012 incident
      and that the petitioner’s removal proposal is based neither on the respondent’s
      proffered disability nor his need for an accommodation, but on his established
      misconduct in violation of the petitioner’s general standards of conduct.      ID
      at 28-29. The Board has recognized that an agency must engage in the interactive
      process when it is aware of an employee’s need for a possible reasonable
      accommodation.      See Gonzalez-Acosta v. Department of Veterans Affairs,
      113 M.S.P.R. 277, ¶ 15 (2010). The Board also has found, however, that there
      can be no denial of reasonable accommodation if an employee never requested
      such an accommodation while employed. Clemens v. Department of the Army,
                                                                                           16

      120 M.S.P.R. 616, ¶ 12 (2014). Here, there is no evidence that the respondent
      requested such an accommodation, 7 and we agree with the administrative law
      judge that the respondent’s failure to accommodate arguments present no basis
      for mitigating the proposed removal for good cause.
¶29         Finally, the respondent’s argument that the petitioner established a past
      practice of permitting alcohol consumption during the workday is unrelated to the
      charged misconduct in this case and does not constitute a valid rationale for
      mitigating the proposed removal. 8      PFR File, Tab 4 at 23-24.        Based on the
      foregoing, we concur with the administrative law judge that the petitioner
      established good cause for the respondent’s removal.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
            You have the right to request further review of this final decision.

      Discrimination Claims: Administrative Review
            You may request review of this final decision on your discrimination
      claims by the Equal Employment Opportunity Commission (EEOC). Title 5 of
      the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)).             If you
      submit your request by regular U.S. mail, the address of the EEOC is:




      7
        We further find unpersuasive the respondent’s argument that the petitioner was
      constructively aware of his alcoholism, and we agree with the administrative law
      judge’s factual findings that the respondent’s supervisors and colleagues were unaware
      of his alcoholism. ID at 30-33.
      8
        The respondent has not specifically challenged the administrative law judge’s finding
      that he failed to establish a violation of the CBA. ID at 29-32. The respondent argued
      below that the petitioner had established a past practice of allowing employees to
      consume alcohol during the workday. ID at 31. We find that, even if the respondent
      had proven the existence of such a past practice, which we find he did not, it would not
      serve as a mitigating factor supporting a lesser penalty in this case.
                                                                                17

                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

        If you submit your request via commercial delivery or by a method
requiring a signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

        You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
        If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate U.S. district court.
See 5 U.S.C. § 7703(b)(2). You must file your civil action with the district court
no later than 30 calendar days after your receipt of this order. If you have a
representative in this case, and your representative receives this order before you
do, then you must file with the district court no later than 30 calendar days after
receipt by your representative. If you choose to file, be very careful to file on
time.    If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
                                                                           18

representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.   See 42 U.S.C. § 2000e-5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                         ______________________________
                                       William D. Spencer
                                       Clerk of the Board
Washington, D.C.